DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without Such claim limitation is: 
“drive mechanism” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3, 5 – 6, 8 – 9, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tartler (DE-202012001373-U1) (Espacenet English Translation Provided).
Regarding claim 1, the claim makes clear via recitation of the “for” clause that “a liquid or paste-like product”, “a first component of the product” and “a second component of the product” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation. Additionally, “a dosing operation” is an intended operation of the claimed structure. 
Tartler teaches a dosing device (30) comprising:
a first dosing pump (34; Fig. 4); 
a second dosing pump (34; Fig. 4);
a dynamic mixer (2);
a drive mechanism ([0029], 20, 24, 36; Fig. 4) capable of dynamically rotating the mixer (2) about a central axis (20) of the mixer (2) in a rotational direction and a reverse rotational direction ([0026]); and 
a mixing tube (28) in which the mixer (2; Fig. 4) is accommodated, wherein the mixer (2) comprises:
a core element (4; see [0019]),
a first blade element (12) integrally formed with the core element and helically extending around the core element (see [0011] & [0021]) in a first helix direction (see modified Fig. 1; & [0026])
a second blade element (8, 10) integrally formed with the core element and helically extending around the core element (see [0021]) in a second helix direction that is different (see [0011 & modified Fig. 1]) from the first helix direction,

wherein the first blade element (12) has a first blade element height (Fig. 2), when viewed in a longitudinal direction, and
wherein the second blade element (8, 10) has a second blade element height that is different from the first blade element (12) height (see modified Fig. 2), when viewed in the longitudinal direction (height recitation is broadly interpreted as the length along the longitudinal axis of the blade elements, and not their radial height).
Since, Tartler teaches all structural limitations of claim 1, it is therefore during a intended dosing operation capable of configuring the drive mechanism to rotate the mixer in the rotational direction to mix the first component and the second component, and wherein at the end of the dosing operation, the drive mechanism is capable of rotating the mixer in the reverse rotational direction so that the second blade element feeds against a feed direction of the first dosing pump and the second dosing pump to pull the product back from a nozzle section (bottom of Fig. 4) of the mixing tube (28) (see [0026] and [0029], line 713).
Regarding claim 2, Tartler teaches a dosing device (30), wherein the first blade element (12) feeding the product away (Fig. 4; feed direction towards bottom) from a mixer base of the mixer (Fig. 2; base top of 6) in the feed direction in a dynamic mixing operation ([0031], lines 814 – 816) of the mixer (2) has a greater blade element height compared to the second blade element (8, 10) feeding the product against the feed direction (see modified Fig. 1) (see modified Fig. 2; height 2 is greater than height 1).


Regarding claim 3, Tartler teaches a dosing device (30), wherein in a dynamic mixing operation ([0031], lines 814 – 816) of the mixer (2), the first helix direction matches the rotational direction of the mixer (20), and wherein the second helix direction is oriented against the rotational direction (see [0026] and modified Fig. 1).

    PNG
    media_image1.png
    1023
    987
    media_image1.png
    Greyscale

Modified Fig. 1 

    PNG
    media_image2.png
    1139
    650
    media_image2.png
    Greyscale

Modified Fig. 2
Regarding claim 5, Tartler teaches a dosing device (30), wherein the first blade element extends at least a quarter turn around (see [0011] & [0020]) the core element (4) and/or wherein the second blade element extends at least a complete turn around (see [0020] stating, namely rotated to one another by 180 °; thus equaling complete 360° turn) the core element (4).
Regarding claim 6, Tartler teaches a dosing device (30), wherein a diameter of the core element is larger than a wall thickness of the first blade element and/or the second blade element (see modified Fig. 1).
Regarding claim 8, Tartler teaches a dosing device (30), wherein the first blade element (12) and/or the second blade element (8, 10) taper radially outward from the core element ([0020], line 409; [0021]-[0022]).
Regarding claim 9, Tartler teaches a dosing device (30), wherein the mixer is built in layers by a generative manufacturing method or by an injection molding process ([0018], lines 379 – 380).
Regarding claim 13, Tartler teaches a dosing device (30), wherein the first blade element and/or the second blade element are arcuately bent in a circular arc shape, when viewed in a radial direction of the mixer ([0020], line 409; [0021]-[0022]; Fig. 1 & [0027], line 642).
Regarding claim 16, Tartler teaches a dosing device (30), wherein the drive mechanism comprises a motor (see [0012] stating “rotary drive” for example such as a motor and see Fig. 4 showing a motor depicted in the center of the figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tartler (DE-202012001373-U1) (Espacenet English Translation Provided) as applied to claim 1 above, and in view of Wegner et al. (U.S. Patent 8,393,780 B2) herein after Wegner.
Regarding claim 4, Tartler teaches a dosing device (30) having a first (12) and second (8, 10) blade element wherein the first and second blade element can be taken as having an identical pitch (see [0011], line 269 – 270 stating uniformly projecting & [0020], line 408 – 409), however Tartler is silent in regards to the pitch of the first and second blade elements being different. 
Wegner teaches a screw (mixer) assembly having blade elements (78 & 80; Fig. 6), wherein the first blade element (78) has a first pitch (Col. 5, line 48) and the second blade element (80) has a second pitch different from the first pitch (Col. 5, line 49). Tartler and Wegner are considered analogous art as they both teach mixing/dosing (i.e. extruding) apparatus employing helical blade elements, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second blade elements as taught by Tartler to incorporate teachings of Wegner to provide first and second blade elements with different pitches. 
Regarding claim 7, Tartler teaches a dosing device (30), wherein, when viewed along a longitudinal direction (Fig. 1), a plurality of mixing stages are provided (see Fig. 1; [0020], lines 399 – 400). However, Tartler fails to explicitly teach each mixing stage comprising a first blade element and a second blade element. Tartler also fails to teach a ratio of the first blade element height to the second blade element height of a respective mixing stage being variable.
Wegner teaches a screw (mixer) assembly having multiple mixing stages (28/30, 32/34, 38/40/42; Fig. 3) with a first blade element (74, 78, 82) and a second blade element (76, 80, 84) having varying blade element heights (see Fig. 3, 6; Col. 9, lines 23 – 25 stating that the mixing elements may be adjusted in both length and pitch, at the discretion of the user), thus having a ratio of the first blade element (74, 78, 82) height to the second blade element (76, 80, 84) height being variable. Tartler and Wegner are considered analogous art as they both teach mixing/dosing (i.e. extruding) apparatus employing helical blade elements, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second blade elements as taught by Tartler to incorporate teachings of Wegner to provide the capability of a ratio of the first blade element height to the second blade element height of a respective mixing stage being variable. Doing so would be advantageous for having a product feed with lower exit temperature, increased mechanical efficiency, and more product throughput for a given power input (Col. 2, lines 9 – 12). Additionally, the specific mechanical energy will be reduced providing an economic benefit (Col. 3, lines 52 – 55 & Col. 1, lines 44 – 46). Furthermore, the variability in ratio would let the user control the specific mechanical energy (SME) inputs as disclosed in Col. 2, lines 7 – 14 & Col. 1, lines 44 – 46). 
Regarding claim 10, Tartler teaches a dosing device (30) with a first blade element (12) and a second blade element (8, 10). However, Tartler fails to teach the first blade element (12) and the second blade element (8, 10) being arranged free of any spacing or being arranged spaced apart with a spacing of not more than 5mm. 
Wegner teaches a screw (mixer) assembly having a first blade element (74, 78, 82) and a second blade element (76, 80, 84) and being arranged spaced apart by gaps (Col. 6, lines 9 – 17; Fig. 6, 7). Wegner discloses a spacing of 0.1 – 0.4 or 0.039 inches or less (2.5 – 10.2  or 1.0 mm) (Col. 6, lines 9 – 17). Additionally, while Tartler is silent on blade elements being arranged free of any spacing, Wegner discloses that any significant axial gap or clearance between the blade elements is considered detrimental to mixing ability (see Col. 2, lines 17 – 21). Tartler and Wegner are considered analogous art as they both teach mixing/dosing (i.e. extruding) apparatus employing helical blade elements, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second blade elements as taught by Tartler to incorporate teachings of Wegner to provide the first blade element (10) and the second blade element (12) being arranged free of any spacing or being arranged spaced apart with a spacing of not more than 5mm. Doing so would be advantageous to prevent the creation of mixing dead zones and decrease of product mixing efficiency (Col. 2, lines 17 – 21). Alternatively, increased spacing would provide the benefit of improved distributive mixing (Col. 3, lines 40 – 42). 
Regarding claim 12, Tartler teaches a dosing device (2) with a first blade element (10) and a second blade element (12). However, Tartler fails to explicitly teach the first blade element (10) comprising two blade sections, three blade sections or more than three blade sections and/or wherein the second blade element comprising two blade sections, three blade sections or more than three blade sections. 
.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tartler (DE-202012001373-U1) (Espacenet English Translation Provided) as applied to claim 1 above, and in view of Gorbatov (U.S. Patent No. 4,103,354).
Regarding claim 11, Tartler teaches a dosing device (30) having a first (12) and second (8, 10) blade element, but fails to teach wherein, when viewed in the longitudinal direction, an end edge of the first blade element is arranged at a same height as an end edge of the second blade element, or wherein the first blade element runs into the second blade element, so that the end edge of the first blade element and the end edge of the second blade element are arranged spaced apart by a projecting length, when viewed in the longitudinal direction.


    PNG
    media_image3.png
    510
    833
    media_image3.png
    Greyscale

Modified Fig. 1’
Response to Arguments
Applicant’s remarks regarding claim interpretation and 112(f) on Pg. 8 have been fully considered but they are not persuasive. The recitation of “drive mechanism” in claim 1 invokes 35 U.S.C. 112(f) because the limitation meets the following 3-prong analysis, see MPEP 2181(I)(A-C). 
The limitation uses a generic placeholder such as “mechanism”. 
The generic placeholder is modified by functional language such as “drive”.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The original rejection under section 112(b) of claims 1 – 15 in the non-final action filed on October 21st, 2021 is removed. 
For applicant’s remarks concerning the 35 U.S.C 102 and 103 rejections on Pgs. 9 – 11, please see paragraph # 9 on Pg. 5 – 6 in this office action. A dosing operation is not a required element of the claimed structure but rather an intended operation of the claimed structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774